Citation Nr: 0020723	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  96-04 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder manifested by enuresis and bladder neck 
contracture.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 2, 1961 to 
November 21, 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating action that denied 
service connection for enuresis and denied service connection 
for a psychiatric disability.  In February 1999 the veteran 
and his wife appeared and gave testimony at a hearing before 
a hearing officer at the RO.  A transcript of this hearing is 
of record.  

The case is before the Board for appellate consideration at 
this time.  


FINDINGS OF FACT

1. Recorded clinical data and medical opinion in service 
medical records clearly and unmistakably establish that a 
genitourinary disorder manifested by enuresis existed 
prior to service enlistment.  

2. The veteran's preservice genitourinary disorder consisting 
of enuresis, was manifested during service by enuresis and 
a bladder neck contracture, and increased in severity 
during service.  

3. An acquired psychiatric disorder was not shown to be 
present during service and a psychosis was not manifested 
within the first year following discharge from service, 
and the veteran's current psychosis is not otherwise 
related to service.  



CONCLUSIONS OF LAW

1. The presumption of soundness at enlistment is rebutted by 
clear and unmistakable evidence showing the preservice 
existance of a genitourinary disorder.  38 U.S.C.A. 
§§ 1111, 1137 (West 1991 & Supp. 1999)  

2 The veteran's preservice genitourinary disorder, 
manifested during service as enuresis with bladder neck 
contracture was aggravated byservice.  38 U.S.C.A. 
§§ 1131, 1153, 5107(a) (West 1991 & Supp. 1999); 38 
C.F.R.§ 3.306(1999)  

3 An acquired psychiatric disorder was not incurred in or 
aggravated by service and a psychosis may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for a Genitourinary Disorder 
Manifested by Enuresis and Bladder Neck Contracture.  

On the veteran's February 1961 examination prior to service 
entrance, no pertinent abnormalities or defects were noted.  
Review of the veteran's service medical records reveals that 
the veteran was seen with a complaint of a bad back since age 
16 in late February 1961 and, at that time, it was reported 
that he had a life long problem with enuresis.  The veteran 
was hospitalized from late April to early May 1961 for the 
treatment of enuresis.  Recorded clinical data in the service 
hospital clinical records revealed a history of bed wetting 
for as long as the veteran could remember.  It was noted that 
the veteran was treated for this disorder by a private 
physician two years earlier, but this did not help his 
symptoms.  At the time of the current admission he was 
wetting his bed every night.  During the hospitalization he 
underwent a cystoscopy and panendoscopy which showed a 
minimal bladder neck contracture with Grade I to II 
trabeculation of the bladder.  It was felt that this was not 
of surgical significance at the time.  At discharge, the 
diagnosis was bladder neck contracture, minimal, untreated.  
Later in May 1961 the veteran was seen as an outpatient for 
enuresis.  On a psychiatric evaluation in September 1961 it 
was noted that the veteran had life long enuresis which had 
continued during service.  It was said that he had been on 
sick call very often because of this problem.  The diagnosis 
was immaturity with symptomatic habit reaction, enuresis.  It 
was recommended that the veteran be separated from service 
because of unsuitability.  On examination prior to separation 
from service in October 1961, enuresis since childhood was 
noted in the physician's summary.  

During a hospitalization at a private facility from December 
1975 to January 1976 the veteran reported that he was a 
bedwetter for many years, but this condition had ceased when 
he was 27 years old.  On genitourinary evaluation it was 
noted that the veteran still occasionally wets the bed.  

During a hearing at the RO in February 1999 the veteran said 
that he had had enuresis from early childhood.  He said that 
during service it became such a problem that his bed was 
moved into a hallway because of the smell.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated during peacetime 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  A 
veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111, 1137 (West 1991 & Supp. 1999).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.306 (1999).  

The claim for service connection for a genitourinary disorder 
is well grounded because it existed prior to, during, and 
subsequent to service and there were symptomatic 
manifestations of the disorder during service.  38 U.S.C.A. 
§ 5107(a).  

The above evidence clearly and unmistakably demonstrates that 
a genitourinary disorder manifested by enuresis preexisted 
service.  However, during service the bedwetting became so 
pronounced that it resulted in the veteran being discharged 
from service.  Moreover, during service, it was discovered 
that he had a contracture of the bladder neck and there was 
no evidence of the preservice existence of a bladder neck 
contracture.  In summary the worsening of the enuresis during 
service and the development of the bladder neck contracture 
during service represent a pathological advancement of the 
preservice genitourinary disorder.  The preservice 
genitourinary disorder increased in severity during service, 
and service connection for the disorder is warranted on the 
basis of aggravation.  


Service Connection For an Acquired Psychiatric Disorder.  


On the veteran's examination prior to service entrance in 
February 1961, he was evaluated as psychiatrically normal.  
Review of the service medical records reveals that during a 
hospitalization in April and May 1961 for evaluation of 
enuresis, the veteran was noted to be rather anxious and 
tense.  It was said that he had had a rather protected 
environment with a strong father figure and his "new 
situation" was making him a bit anxious.  During the 
hospitalization it was noted that he had a contracture of his 
bladder neck, but it was felt that his major problems were 
psychogenic.  

On a psychiatric evaluation in September 1961 the veteran was 
noted to be alert, but defensive in appearance.  He was 
oriented in all spheres and his mood and affect were within 
normal limits.  There was no evidence of mental illness.  The 
diagnosis was immaturiy with symptomatic habit reaction, 
enuresis.  

On the veteran's October 1961 examination prior to service 
discharge, in the physicians summary it was noted that the 
veteran had had excessive worry, extreme nervousness, and 
depression since childhood.  It was said that he had 
attempted to commit suicide in 1957, but was prevented from 
doing so by his father.  He was found to be psychiatrically 
normal on clinical evaluation.  

The veteran was hospitalized at a private facility from 
December 1975 to January 1976 for the treatment of depression 
and nervousness.  This was his first hospitalization, but the 
veteran was said to have been taking medication for 
depression for the previous five years.  At the time of 
discharge, the diagnoses were psychotic depressive reaction 
and schizoid personality.  During a subsequent 
hospitalization in October 1977 the veteran said that he had 
been depressed for quite a while, but did not know for how 
long.  At discharge the diagnoses were unipolar depression 
and schizoid personality.  Clinical records and medical 
statements indicate numerous subsequent hospitalizations and 
considerable outpatient treatment and evaluations for 
psychiatric symptomatology with diagnoses which include 
schizoaffective disorder, recurrent psychosis, adjustment 
disorder, and latent schizophrenia.  

In a December 1994 statement, George A. Lapes, M.D., reported 
that the veteran had suffered from a major mental illness 
since the 1970s.  In a further statement from this physician, 
dated in May 1998, it was  reported that he had initiated 
treatment of the veteran in the mid 1970s, at which time the 
veteran already showed many symptoms.  The doctor also said 
that enuresis probably could be considered an early prodrome 
of the veteran's later emotional difficulties.  The doctor 
also said that it was quite conceivable that the veteran's 
alleged stresses in military service, such as harassment and 
ridicule because of enuresis, may have served to aggravate 
his condition.  The doctor considered it doubtful that such 
factors would have caused the veteran's condition.  

The record contains several statements from the veteran's 
family members which indicated, essentially, that the veteran 
wrote home during service about the harassment and ill 
treatment he had received from fellow servicemen because of 
his enuresis.  It was also indicated that the writers noted a 
change in the veteran's emotional state after his return home 
following his service discharge.  

On a July 1998 VA psychiatric examination the veteran said 
that his service experience had been difficult due to 
harassment because of his enuresis.  The veteran reported 
that he had been on disability since the early 1970s due to 
nervous problems and depression.  He said that he had been 
hospitalized at least 15 times because of his psychiatric 
symptoms.  After mental status evaluation, the diagnosis on 
Axis I was schizoaffective disorder, depressed type.  In 
regard to whether the veteran's enuresis in the military 
could have been a prodrome of his later emotional 
difficulties and could have been aggravated by alleged 
harassment during active service, the examining physician 
said that he was unaware of any literature that suggested 
that enuresis predisposed an individual to develop a 
schizoaffective disorder.  It was the physicians opinion that 
enuresis was not linked with the later development of a 
schizoaffective disorder or any psychotic disorder.  It was 
certainly possible that enuresis could worsen because of 
harassment but the doctor noted that the veteran had had 
enuresis throughout his childhood.  The doctor opined that 
given the chronic and frequent nature of the veteran's 
enuresis, it was not likely to be a psychiatric symptom.  

During a hearing at the RO the veteran said that he was 
harassed and ridiculed during service because of enuresis.  
He said that after service discharge, he drank to seek relief 
from the memory of these experiences, and became nervous 
after he stopped drinking.  He said that he first received 
treatment for a nervous problem in the early 1970s.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated during peacetime 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  
Service connection may be granted for a psychosis if 
manifested to a compensable degree within one year following 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. § 3.307, 3.309 
(1999).  Service connection may be granted for disability 
diagnosed after service when the evidence indicates that it 
was incurred during service.  38 C.F.R. § 3.303 (d) (1999).  
Service connection may not be granted for personality 
disorders because they are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c)  

The claim for service connection for an acquired psychiatric 
disorder is well grounded because such a disorder currently 
exists.  The current diagnosis is that of a psychosis.  The 
veteran is shown to have had enuresis and psychiatric 
symptoms during service, and a private physician has 
suggested that enuresis may have been preexisting symptom of 
the current psychosis.  All necessary development pertaining 
to the claim of service connection for an acquired 
psychiatric disorder has been completed and no further action 
is necessary to fulfill the duty to assist the veteran in the 
development of this claim under the provisions of 38 U.S.C.A. 
§ 5107(a).  

Review of the service medical records reveals considerable 
treatment for enuresis during service and service connection 
for a genitourinary disorder has been granted in this 
decision.  During the veteran's treatment for this disorder 
during service, the veteran was occasionally noted to be 
tense and anxious due to having to adjust to the military 
environment.  However, no acquired psychiatric disorder was 
diagnosed during service and, during a psychiatric evaluation 
conducted in September 1961, it was specifically stated that 
no mental illness was found.  There was reference to 
immaturity in September 1961, which may have represented a 
personality disorder and a personality disorder has been 
noted among the post service psychiatric diagnoses.  Service 
connection may not be granted for a personality disorder.  
38 C.F.R. § 3.303 (c) (1999).  The first clinical evidence of 
an acquired psychiatric disorder, a psychosis, dates from the 
1970s, at least 10 years after the veteran's discharge.  

The veteran has asserted that the enuresis noted during 
service was an initial manifestation of his currently 
diagnosed schizoaffective disorder.  In support of this 
contention, a private physician has submitted a statement 
dated in May 1998 to the effect that enuresis probably could 
be considered an early prodrome of the veteran's later 
emotional difficulties.  The doctor also said that it was 
quite conceivable that the veteran's alleged stresses in 
military service, such as harassment and ridicule because of 
enuresis, may have served to aggravate his condition.  The 
doctor considered it doubtful that such factors would have 
caused the veteran's condition.  Again service connection has 
been granted for the veteran's genitourinary disorder, 
including enuresis.  In regard to the question of whether 
enuresis was an early manifestation of the veteran's 
psychiatric disorder, it is noted that a VA psychiatrist has 
considered this question and concluded the veteran's enuresis 
was not likely to be a psychiatric symptom in his particular 
case.  This opinion was expressed after a comprehensive 
review of the entire record.  

Since an acquired psychiatric disorder was not shown in 
military service or for many years thereafter, and since the 
preponderance of the evidence does not show that the 
veteran's currently diagnosed schizoaffective disorder is 
related to service, service connection for an acquired 
psychiatric disorder is not warranted.  


ORDER

Service connection for a genitourinary disorder manifested by 
enuresis and a contracture of the bladder neck is granted.  

Service connection for an acquired psychiatric disorder is 
denied.  




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

